 

Exhibit 10.3

SECOND AMENDMENT TO LEASE AGREEMENT

THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Second Amendment”) is entered
into as of the 27th day of August, 2015 (the “Execution Date”), by and between
DPF JAY OWNER LLC, a Delaware limited liability company (“Landlord”), and
AMBARELLA CORPORATION, a Delaware corporation (“Tenant”).

Recitals

A. Westcore Jay, LLC, predecessor-in-interest to Landlord, as landlord, and
Tenant, executed that certain Lease Agreement dated February 22, 2013 (the
“Original Lease”), covering certain space designated as Suites 110 and 210,
containing approximately 35,347 rentable square feet (the “Current Premises”)
located in that certain building complex commonly known as “Jay Technology
Centre” and located at 3101 Jay Street, Santa Clara, California (the
“Building”). The Original Lease has been amended by that certain First Amendment
to Lease Agreement (the “First Amendment”), dated as of June 4, 2013. The
Original Lease as amended by the First Amendment is referred to herein as the
“Lease.”

B. Tenant desires to: (i) lease certain additional space located in the Building
consisting of approximately 11,668 rentable square feet and commonly known as
Suite 101, as depicted on Exhibit A attached hereto and incorporated herein by
this reference (the “Expansion Space”); (ii) extend the Term for a period of
twenty-four (24) months, commencing on June 1, 2018 (the “Renewal Date”), and
(iii) further amend and modify the Lease in certain respects as provided herein,
and Landlord has agreed to such modifications, all on the terms and conditions
contained herein.

Agreement

In consideration of the mutual covenants and agreements contained herein and in
the Lease, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1. Scope of Amendment; Defined Terms; Incorporation of Recitals. Except as
expressly provided in this Second Amendment, the Lease shall remain in full
force and effect in all respects and the term “Lease” shall mean the Lease as
modified by this Second Amendment. Capitalized terms used but not otherwise
defined in this Second Amendment have the respective meanings given to them in
the Lease. The preamble and recitals set forth above are hereby incorporated
into this Second Amendment by this reference in their entirety.

2. Addition of Expansion Space to Premises.

(a) General Provisions. Effective upon the Expansion Space Delivery Date, the
Expansion Space is hereby added to the Current Premises. Effective upon the
Expansion Space Delivery Date, all references in the Lease (and, where the
context so requires, in this Second Amendment) to the “Premises” shall be deemed
to include the Expansion Space. The Expansion Space shall be added to the
Premises, for all purposes, as of the Expansion Space Delivery Date and for the
balance of the Term (as the same has been extended hereby), upon and subject to
all of the terms, covenants and conditions of the Lease (as amended hereby) and
Tenant’s obligation to make rental payments under the Lease with respect to the
Expansion Space, as set forth below, shall commence upon the later of the
Estimated Expansion Space Delivery Date and the date of Landlord’s delivery to
Tenant of the Expansion Space Ready for Occupancy (defined in the Work Letter
attached hereto as Exhibit B) (the “Expansion Space Delivery Date”).

(b) Expansion Space Delivery and Construction of Improvements in Expansion
Space. Landlord and Tenant agree that Tenant’s leasehold interest in and right
to occupy the Expansion Space is subject to Landlord’s completion of the
Expansion Space Improvements (as defined in the Work Letter), which Landlord
anticipates to occur no later than June 1, 2016 (the “Estimated Expansion Space
Delivery Date”). Landlord shall use reasonable efforts to complete the Expansion
Space Improvements in the Expansion Space and to deliver the Expansion Space to
Tenant on or before the Estimated Expansion Space Delivery Date. Notwithstanding
the foregoing, in the event that Landlord is unable to deliver the Expansion
Space to Tenant by the Estimated Expansion Space Delivery Date or any other
date, regardless of the reason therefor, Landlord shall not be liable for any
claims, damages or liabilities by reason thereof, nor shall such circumstances
make the Lease or this Second Amendment void or voidable, and Tenant’s sole and
exclusive remedy for such delay shall be a postponement of Tenant’s obligation
to pay Base Rent and Tenant’s Share of Operating Expenses and Tax Expenses for
the Expansion Space; provided, however, that if Landlord is unable to deliver
the Expansion Space to Tenant on or before the Estimated Expansion Space
Delivery Date due to a Tenant Delay (defined in the Work Letter), Tenant’s
rental obligations under the Lease, as amended hereby, with respect to the
Expansion Space shall begin on the date that Landlord would have been able to
deliver the Expansion Space to Tenant absent such Tenant Delay and such date
will be deemed the Expansion Space Delivery Date. Promptly after the
determination of the Expansion Space Delivery Date, Landlord shall prepare

 

--------------------------------------------------------------------------------

 

and deliver to Tenant a commencement letter agreement substantially in the form
attached hereto as Exhibit D. If such commencement letter is not executed by
Tenant within fifteen (15) days after delivery of same by Landlord, then Tenant
shall be deemed to have agreed with the matters set forth therein. The parties
hereto acknowledge that the Expansion Space is currently leased to a third-party
pursuant to a lease agreement which expires February 29, 2016 (the “Existing
Expansion Space Lease”). Landlord agrees not to extend the Existing Expansion
Space Lease and shall use commercially reasonable efforts to cause such tenant
to vacate the Expansion Space by the expiration date of the Existing Expansion
Space Lease. Notwithstanding anything to the contrary in this Second Amendment,
if the Expansion Space Delivery Date has not occurred on or before August 1,
2016 (subject to Force Majeure and Tenant Delay) (the “Outside Expansion Space
Delivery Date”) then Tenant shall be entitled to two (2) days of rent abatement
for each day of delay beyond the Outside Expansion Space Delivery Date;
provided, however, that in no event shall Force Majeure events extend, in the
aggregate, the Outside Expansion Space Delivery Date by more than thirty (30)
days.

3. Definition of Premises. Commencing on the Expansion Space Delivery Date, any
reference to the Premises in the Lease (and, where the context so requires, in
this Second Amendment) shall thereafter be deemed to refer to the Current
Premises inclusive of the Expansion Space and shall be deemed to consist of
47,015 rentable square feet.

4. Extension of Term. The Term of the Lease is hereby extended for a period of
twenty-four (24) months commencing on the Renewal Date and continuing through
and including May 31, 2020.

5. Base Rent – Current Premises – Renewal Term. Commencing on the Renewal Date
and continuing through the Term of the Lease (as the same has been extended
hereby), Tenant shall pay Base Rent for the Current Premises at the same Base
Rent per rentable square foot as is then applicable to the Expansion Space,
identified as follows:

 

Time Period

 

Base Rent/RSF

 

Monthly Base Rent

 

 

 

 

 

Renewal Date – 5/31/19

 

$2.28

 

$80,591.16

6/1/19 – 5/31/20

 

$2.35

 

$83,065.45

 

If there is a conflict between the above Base Rent amount and the Expansion
Space Base Rent amount for the applicable time period, the latter shall control.

6. Base Rent – Expansion Space. Commencing on the Expansion Space Delivery Date
and continuing through the Term of the Lease (as the same has been extended
hereby) with respect to the Expansion Space, Tenant shall pay Base Rent for the
Expansion Space as follows (for purposes hereof, the term “Month” shall be
deemed to refer to a calendar month. In the event that the Expansion Space
Delivery Date occurs on a day other than the first day of a calendar month, the
term “Month 1” shall be deemed to refer to both such partial month and the next
full calendar month, and Tenant’s Base Rent shall be prorated accordingly for
such partial month that is included in Month 1, and all subsequent “Months”
shall be deemed to refer to calendar months):

 

Time Period

 

Base Rent/RSF

 

Monthly Base Rent

 

 

 

 

 

Expansion Space Delivery

 

 

 

 

Date – Month 12

 

$2.15

 

$25,086.20

Month 13- Month 24

 

$2.21

 

$25,786.28

Month 25 – Month 36

 

$2.28

 

$26,603.04

Month 37 – 5/31/20

 

$2.35

 

$27,419.80

 

7. Additional Rent – Premises – Renewal Term. Commencing on the Expansion Space
Delivery Date and continuing through the Term (as the same has been extended
hereby), Tenant shall continue to pay Tenant’s Share of Operating Expenses and
Tax Expenses with respect to the Premises (inclusive of the Expansion Space) as
provided in the Lease, except that Tenant’s Share of the Building shall be
modified from 75.18% to 100% and Tenant’s Share of the Project shall be modified
from 24.80% to 32.98%, for all purposes under the Lease, as amended hereby,
including, without limitation, Tenant’s Share of signage rights. Except as
provided herein, all rental shall be paid in the same manner as provided in the
Lease.

2

--------------------------------------------------------------------------------

 

8. Acceptance of Premises. Subject only to Landlord’s obligation to construct
certain improvements in the Expansion Space as set forth in the Work Letter,
Tenant agrees to accept the Premises (inclusive of the Expansion Space) in its
current “as is” condition, and Landlord is under no obligation to repair, alter,
or otherwise improve the same, except with respect to any Landlord obligation to
repair or maintain expressly set forth in the Lease. Notwithstanding the
foregoing, Landlord shall deliver possession of the Expansion Space to Tenant in
vacant (except for any Tenant property), good and broom clean condition, with
all building systems, including mechanical, electrical and plumbing systems and
fixtures in good working order, in material compliance with all laws and
otherwise in substantially the same condition as of the Execution Date.

9. Early Access – Expansion Space. Subject to the terms and conditions of this
Paragraph 9, Tenant shall have the right to enter and occupy the Expansion Space
from and after the date that is fourteen (14) days prior to the Expansion Space
Delivery Date, as reasonably estimated by Landlord (the “Early Access Date”),
solely for purposes of installing Tenant’s computer systems, telephone
equipment, cabling, furniture, fixtures and special equipment and otherwise
preparing the Expansion Space for occupancy (but not to operate Tenant’s
business), and such early entry for such purposes shall not trigger the
Expansion Space Delivery Date. Tenant agrees that (i) any such early entry by
Tenant shall be at Tenant’s sole risk, (ii) Tenant shall not unreasonably
interfere with Landlord’s performance of the Expansion Space Improvements, and
(iii) all terms, provisions and conditions of the Lease (as amended hereby)
shall apply (except for the payment of Base Rent and Additional Rent),
including, but not limited to, (a) Tenant’s obligation to provide Landlord with
evidence of liability insurance coverage pursuant to Section 12 in the Lease,
and (b) Tenant’s indemnity obligations pursuant to Section 13 in the Lease;
provided, however, Landlord shall not be obligated to deliver possession of the
Expansion Space to Tenant until Landlord has received from Tenant insurance
certificates as required under Section 12 in the Lease. If Landlord chooses not
to deliver possession of the Expansion Space to Tenant because Landlord has not
received the required insurance certificates, the Expansion Space Delivery Date
shall not be affected or delayed thereby. Notwithstanding anything in this
Paragraph 9 to the contrary, if, as of the Early Access Date, Landlord
reasonably determines that Tenant’s early access to the Expansion Space will
unreasonably interfere with the completion of the Expansion Space Improvements,
then (1) Landlord may limit or otherwise restrict Tenant’s early access rights,
and (2) Tenant shall not, in connection with any early access, interfere with
the completion of the Expansion Space Improvements.

10. Additional Security Deposit. Contemporaneously with the Expansion Space
Delivery Date, Tenant shall pay to Landlord the amount of $32,312.19 to be held
by Landlord as an additional security deposit (the “Additional Security
Deposit”), which Additional Security Deposit will be deemed part of the security
deposit held by Landlord pursuant to the terms of the Lease, and shall be
subject to all of the terms and conditions of the Lease, including without
limitation, Section 4 of the Lease, as pertains to the security deposit.
Landlord and Tenant acknowledge and agree that Landlord is currently holding a
security deposit in the amount of $58,322.55, and that with the addition of the
Additional Security Deposit, Landlord will be holding a total of $90,634.74 as a
security deposit under the Lease.

11. Modification to Parking. Effective as of the Expansion Space Delivery Date,
the Parking Spaces set forth in the Part I (Basic Lease Information) of the
Lease is hereby revised from 128 non-exclusive and unassigned spaces to 171
non-exclusive and unassigned spaces.

12. Building Signage License. Subject to the terms and conditions of Rider No. 1
to the Lease and this Paragraph 12, effective as of the Expansion Space Delivery
Date, Landlord grants to Tenant an exclusive license (the “Exterior Building
Façade Signage License”), for the Term (as the same has been extended hereby),
for the purpose of operating, maintaining and repairing one (1) sign bearing
only Tenant’s company name and/or logo (the “Exterior Building Façade Signage”)
on a portion of the exterior of the Building [in substantially the location
depicted on Exhibit C attached to this Second Amendment]. Tenant’s Exterior
Building Façade Signage License shall only be effective so long as (a) Tenant
leases at least 75% of the Building and (b) no event of default exists under the
Lease (as amended hereby) beyond any applicable notice and cure period. The
Exterior Building Façade Signage License shall be (a) subject to the terms and
conditions set forth in Section 38 (Rider No. 1) of the Lease and (b) included
in the respective defined terms set forth in Section 38.2 (Rider No. 1) of the
Lease. The Exterior Signage License, the Exterior Building Façade Signage and
the Exterior Building Façade Signage License are personal to Tenant and shall
not be transferable except in connection with a Permitted Transfer and any other
sublease or assignment approved by Landlord in accordance with Section 14 of the
Lease.

13. Tenant’s Repairs and Maintenance Obligations. Effective as of the Expansion
Space Delivery Date, Section 11.1(a) of the Lease shall be deleted in its
entirety and replaced with the following in lieu thereof: “(a) all mechanical
systems exclusively serving the Premises and all heating, ventilation and air
conditioning systems exclusively serving the Building”, and Section 11.2 of the
Lease shall be revised by inserting “and all HVAC systems” before the end of the
second parenthetical phrase.

3

--------------------------------------------------------------------------------

 

14. Notices. Notwithstanding any contrary provision in the Lease, all notices to
Landlord shall be addressed to:

c/o Dividend Capital Diversified Property Fund Inc.

Attn: Larry Braud

Vice President, Asset Management

518 Seventeenth Street, 17th Floor

Denver, Colorado 80202

With a copy to:

c/o Dividend Capital Diversified Property Fund Inc.

Attn: Jonathan Linker

Senior Real Estate Counsel

518 Seventeenth Street, 17th Floor

Denver, Colorado 80202

15. Address for Rent Payments. All amounts payable by Tenant to Landlord under
the Lease shall, until further notice from Landlord, be paid to Landlord at the
following address:

DPF Jay Owner LLC

P.O. Box 809144

Chicago, IL 60680-9144

16. Option to Renew. The option to renew set forth in Section 37 (Rider No. 1)
of the Lease shall remain in full force and effect in accordance with its terms,
and Tenant shall have the right to exercise such option at the end of the Term,
as extended hereby.

17. Tenant’s Estoppel. Tenant hereby certifies and acknowledges that, as of the
Execution Date, to Tenant’s actual knowledge, without inquiry, (i) Landlord is
not in default in any respect under the Lease, (ii) Tenant does not have any
defenses to its obligations under the Lease and (iii) there are no offsets
against rent payable under the Lease. Tenant acknowledges and agrees that: (a)
the representations herein set forth constitute a material consideration to
Landlord in entering into this Second Amendment, (b) such representations are
being made by Tenant for purposes of inducing Landlord to enter into this Second
Amendment, and (c) Landlord is relying on such representations in entering into
this Second Amendment.

18. Brokers. Landlord and Tenant have not dealt with any broker or agent in
connection with the negotiation or execution of this Second Amendment, except
for Colliers International, which has acted as Landlord’s broker, and Newmark
Cornish & Carey, which has acted as Tenant’s broker (collectively, “Broker”).
Landlord shall pay Broker a commission pursuant to a separate written agreement.
Landlord and Tenant shall each indemnify the other against all costs, expenses,
attorneys’ fees, and other liability for any commissions or other compensation
claimed by any other broker or agent claiming the same by, through, or under the
indemnifying party.

19. Time of the Essence. Time is of the essence with respect to Tenant’s
execution and delivery of this Second Amendment to Landlord.

20. Waiver. No failure or delay by a party to insist upon the strict performance
of any term, condition or covenant of this Second Amendment, or to exercise any
right, power or remedy hereunder shall constitute a waiver of the same or any
other term of this Second Amendment or preclude such party from enforcing or
exercising the same or any such other term, condition, covenant, right, power or
remedy at any later time.

21. Authority. This Second Amendment shall be binding upon and inure to the
benefit of the parties, their respective heirs, legal representatives,
successors and assigns. Each party hereto warrants that the person signing below
on such party's behalf is authorized to do so and to bind such party to the
terms of this Second Amendment.

22. Binding Effect. Except as modified by this Second Amendment, the terms and
provisions of the Lease shall remain in full force and effect, and the Lease, as
modified by this Second Amendment, shall be binding upon the parties hereto,
their successors and assigns. This Second Amendment shall become effective only
after the full execution and delivery hereof by Landlord and Tenant.

23. Ratification of Lease. All of the terms and provisions of the Lease, as
herein modified, are hereby ratified and confirmed, and shall remain in full
force and effect.

4

--------------------------------------------------------------------------------

 

24. Entire Agreement; No Amendment. This Second Amendment constitutes the entire
agreement and understanding between the parties with respect to the subject of
this amendment and shall supersede all prior written and oral agreements
concerning this subject matter. This Second Amendment may not be amended,
modified or otherwise changed in any respect whatsoever except by a writing duly
executed by authorized representatives of Landlord and Tenant. Each party
acknowledges that it has read this Second Amendment, fully understands all of
this Second Amendment's terms and conditions, and executes this Second Amendment
freely, voluntarily and with full knowledge of its significance. Each party to
this Second Amendment has had the opportunity to receive the advice of counsel
prior to the execution hereof.

25. Attorneys' Fees and Costs. In the event of any action at law or in equity
between the parties to enforce any of the provisions hereof, the substantially
non-prevailing party to such litigation shall pay to the substantially
prevailing party all costs and expenses, including reasonable attorneys' fees
(including costs and expenses incurred in connection with all appeals) incurred
by the substantially prevailing party, and these costs, expenses and attorneys’
fees may be included in and as part of the judgment.

26. Severability. If any provision of this Second Amendment or the application
thereof to any person or circumstances shall be invalid or unenforceable to any
extent, the remainder of this Second Amendment and the application of such
provision to other persons or circumstances, other than those to which it is
held invalid, shall not be affected and shall be enforced to the furthest extent
permitted by law.

27. Agreement to Perform Necessary Acts. Each party agrees that upon demand, it
shall promptly perform all further acts and execute, acknowledge, and deliver
all further instructions, instruments and documents which may be reasonably
necessary or useful to carry out the provisions of this Second Amendment.

28. Captions and Headings. The titles or headings of the various paragraphs
hereof are intended solely for convenience of reference and are not intended and
shall not be deemed to modify, explain or place any construction upon any of the
provisions of this Second Amendment.

29. Counterparts. This Second Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument; and any signature page from any such counterpart or any electronic
facsimile thereof may be attached or appended to any other counterpart to
complete a fully executed counterpart of this Second Amendment and any telecopy
or other facsimile transmission of any signature shall be deemed an original and
shall bind such party.

30. Lender Consent. The effectiveness of this Second Amendment is contingent on
Landlord obtaining the consent of the current holder of the mortgage on the land
on which the Park, Building and Premises are located, and Landlord shall use
commercially reasonable efforts to obtain said consent and shall provide
evidence of same to Tenant. If such contingency has not been satisfied by the
date that is sixty (60) days after the Execution Date, then either Landlord or
Tenant may, at any time prior to the satisfaction of such contingency, terminate
this Second Amendment (without penalty) upon written notice to the other party,
in which event this Second Amendment shall be of no further force and effect.
Landlord shall promptly notify Tenant in writing once the contingency has been
satisfied.

31. State-Specific Provisions.

(a) Waiver. Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932 and Sections 1941 and 1942 of the California Civil
Code or under any similar law, statute, or ordinance now or hereafter in effect.

(b) Casualty. The provisions of the Lease, including Section 25 of the Lease,
constitute an express agreement between Landlord and Tenant with respect to any
and all damage to, or destruction of, all or any part of the Premises or the
Building, and any statute or regulation of the State of California, including,
without limitation, Sections 1932(2) and 1933(4) of the California Civil Code,
with respect to any rights or obligations concerning damage or destruction in
the absence of an express agreement between the parties, and any other statute
or regulation, now or hereafter in effect, shall have no application to the
Lease (as amended hereby) or any damage or destruction to all or any part of the
Premises or the Building.

(c) Notices of Completion; Lien Releases. Upon completion of any Tenant
alterations in the Premises, Tenant agrees to cause a Notice of Completion to be
recorded in the office of the Recorder of the County in which the Premises is
located in accordance with Section 8182 of the Civil Code of the State of
California or any successor statute. Any lien releases to be obtained by Tenant
shall comply with the appropriate provisions, as reasonably determined by
Landlord, of California Civil Code Sections 8132, 8134, 8136 and 8138.

5

--------------------------------------------------------------------------------

 

(d) No Smoking. Tenant must comply with the State of California “No Smoking” law
set forth in California Labor Code Section 6404.5, and any local “No Smoking”
ordinance which may be in effect from time to time and which is not superseded
by such State law.

(e) Certified Access Specialist. For purposes of Section 1938 of the California
Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby acknowledges,
that the Building and Premises have not undergone inspection by a Certified
Access Specialist (CASp).

(f) Tax Expenses. Subject to the last sentence of Section 6.2 of the Lease, “Tax
Expenses” shall include, without limitation, any assessment, tax, fee, levy or
charge in addition to, or in substitution, partially or totally, of any
assessment, tax, fee, levy or charge previously included within the definition
of real property tax, it being acknowledged by Tenant and Landlord that
Proposition 13 was adopted by the voters of the State of California in the June
1978 election (“Proposition 13”) and that assessments, taxes, fees, levies and
charges may be imposed by governmental agencies for such services as fire
protection, street, sidewalk and road maintenance, refuse removal and for other
governmental services formerly provided without charge to property owners or
occupants, and, in further recognition of the decrease in the level and quality
of governmental services and amenities as a result of Proposition 13, Tax
Expenses shall also include any governmental or private assessments or the
Park’s contribution towards a governmental or private cost-sharing agreement for
the purpose of augmenting or improving the quality of services and amenities
normally provided by governmental agencies.

[Signature Page Follows]

 

 

6

--------------------------------------------------------------------------------

 

EXECUTED as of the day and year first above written.

LANDLORD:

 

DPF JAY OWNER LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

DPF Jay Partners,

 

 

 

 

 

 

 

 

 

 

 

 

a Delaware general partnership,

its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

DPF Jay JV Owner II LLC,

 

 

 

 

 

 

 

 

 

 

 

 

a Delaware limited liability company,

its managing general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

DCTRT Real Estate Holdco LLC,

 

 

 

 

 

 

 

 

 

 

 

 

a Delaware limited liability company,

its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Dividend Capital Total Realty Operating Partnership LP,

a Delaware limited partnership,

its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Dividend Capital Diversified Property Fund Inc.,

a Maryland corporation,

its general partner

 

By:

 

/s/ Larry Brand

 

Name:

 

Larry Brand

 

Title:

 

VP - Asset Management

 

 

TENANT:

 

AMBARELLA CORPORATION,

a Delaware corporation

 

By:

 

/s/ GW Laplante Jr

Name:

 

GW Laplante Jr

Title:

 

CFO

 

 

 

7

--------------------------------------------------------------------------------

 

EXHIBIT A

Depiction of the Expansion Space

 

[g201509041832583231348.jpg]

 

 

 

Exhibit A-1

--------------------------------------------------------------------------------

 

EXHIBIT B

Work Letter

(Turnkey)

THIS WORK LETTER (this “Work Letter”) is attached to and a part of that certain
Second Amendment to Lease Agreement dated for reference purposes as of August
27, 2015 (the “Second Amendment”), by and between DPF JAY OWNER LLC, a Delaware
limited liability company (“Landlord”), and AMBARELLA CORPORATION, a Delaware
corporation (“Tenant”).

SECTION 1

DEFINED TERMS

Capitalized terms used in this Work Letter shall have the same meanings set
forth in the Lease (as amended by the Second Amendment). For purposes of this
Work Letter the following capitalized terms have the following meanings:

(a) “Approved Space Plan” means that certain space plan dated April 6, 2015,
prepared by AP+I Design, bearing Job No. 15111 and attached hereto as Schedule
1, which is hereby incorporated by reference, and which is the final product of
the preliminary space planning and which (i) includes, among other things, all
partitions, doors, HVAC (heating, ventilating and air conditioning systems)
distribution, ceiling systems, light fixtures, plumbing installations,
electrical installations and outlets, telephone installations and outlets, any
other installations required by Tenant, fire and life-safety systems, wall
finishes and floor coverings, whether to be newly installed or requiring changes
from the as-is condition of the Expansion Space as of the Execution Date, all in
sufficient detail for Landlord to commence preparation of the Construction
Drawings (defined below); and (ii) complies with all Laws as applicable and as
interpreted at the time of construction of the Expansion Space Improvements,
including all building codes and the ADA;

(b) “Construction Drawings” means the final architectural plans and
specifications, and engineering plans and specifications, for the real property
improvements to be constructed by Landlord in the Expansion Space in sufficient
detail to be submitted for governmental approvals and building permits and to
serve as the detailed construction drawings and specifications for the
Contractor (as defined below), all of which shall conform, in all material
respects, to the Approved Space Plan;

(c) “Contractor” means the contractor or contractors selected by Landlord to
construct the Expansion Space Improvements;

(d) “Expansion Space Improvements” means those improvements depicted on the
Construction Drawings, including (i) new carpeting and paint (with building
standard colors selected by Tenant) in the Expansion Space and the Building
lobby and (ii) one 220 volt electrical outlet in the Expansion Space in a
location mutually determined by Landlord and Tenant; and

(e) “Ready for Occupancy” means that the Expansion Space Improvements have been
completed in accordance with the Construction Drawings, subject only to Punch
List Items (as defined below), as evidenced by (i) the certificate of
substantial completion of the Contractor or Landlord’s Architect (defined
below), and (ii) the issuance of a certificate of occupancy (temporary or final)
or completion, for the Expansion Space or other evidence that occupancy of the
Expansion Space is lawful.

SECTION 2

CONSTRUCTION DRAWINGS

2.1 The Construction Drawings. Landlord, through its architects and/or space
planners (“Landlord’s Architect”), shall prepare the Construction Drawings, as
they may be modified as provided herein, in accordance with the Approved Space
Plan and in accordance with the terms of this Work Letter.

Exhibit B-1

--------------------------------------------------------------------------------

 

2.2 Tenant’s Obligations.

(a) Tenant shall be responsible for the suitability for Tenant’s needs and
business of the design and function of all of the Expansion Space Improvements.
No assistance by Landlord with respect to the design, engineering or
construction of the Expansion Space Improvements, and no approval by Landlord or
Landlord’s representatives of any drawings, plans, or specifications that are
prepared in conjunction with construction of the Expansion Space Improvements
will constitute a representation or warranty by Landlord as to the adequacy or
sufficiency of such drawings, plans, or specifications, or the improvements to
which they relate, for any use, purpose, or condition, but such approval will
merely be the consent of Landlord to the construction or installation of
improvements in the Expansion Space according to said drawings, plans, or
specifications. Landlord acknowledges and agrees that Tenant has, prior to the
Execution Date, provided Landlord with all information necessary for Landlord’s
Architect to prepare the Construction Drawings. Tenant, at its own expense,
shall devote such time and provide such instructions as may be necessary to
enable Landlord to complete the matters described below, and Tenant shall
approve such matters, within the times described below:

(b) Tenant’s written approval of the Construction Drawings within five (5)
business days after Tenant’s receipt of the proposed Construction Drawings,
which approval shall not be unreasonably withheld so long as the Construction
Drawings conform, in all material respects, to the Approved Space Plan. Tenant’s
failure to respond within said 5-business day period shall be deemed as Tenant’s
approval. Any disapproval by Tenant for a reason other than that the disapproved
item is inconsistent with the Approved Space Plan shall be a Tenant Delay to the
extent provided in Section 6 below. Notwithstanding any provision of this Work
Letter to the contrary, Landlord has no obligation to include in the
Construction Drawings (or in any subsequent proposed Change Order, as defined
below) any work or materials requested by Tenant that: (i) would materially
increase Operating Expenses, (ii) do not comply with applicable Laws or Recorded
Documents, (iii) in Landlord’s judgment, are not consistent with the quality and
character of the Building, (iv) would exceed or adversely affect the capacity or
integrity of the Building’s structure, or any of its heating, ventilating, air
conditioning, plumbing, mechanical, electrical, communications, life safety, or
other systems, or the safety of the Building and/or its occupants, (v) might
impair Landlord’s ability to furnish services to Tenant, (vi) would increase the
cost of operating the Building, (vii) would violate any Laws, (viii) contain or
use Hazardous Materials, (ix) would adversely affect the appearance of the
Building or the marketability of the Expansion Space to subsequent tenants, (x)
would be visible from outside the Expansion Space, (xi) would delay Landlord’s
anticipated construction schedule or are likely to be substantially delayed
because of availability or shortage of labor or materials necessary to perform
such work or the difficulties or unusual nature of such work, (xii) are not, at
a minimum in accordance with Landlord’s Building standards, or (xiii) would
increase the anticipated cost of the Expansion Space Improvements unless Tenant
agreed, in writing, to pay such increase in the amount set forth in the approved
Change Order therefor in accordance with Section 4.1 below. To the extent that
any revisions to the Construction Drawings proposed by Tenant and approved by
Landlord cause the anticipated cost of the Expansion Space Improvements to
increase, Tenant shall be obligated to pay Landlord, as Excess Costs (as defined
below), the amount of such excess prior to Landlord’s commencement of
construction in the amount set forth in the approved Change Order therefor. Any
payments required to be made by Tenant under this Work Letter shall be
considered Rent and, if not paid when due, shall bear interest pursuant to the
terms of Section 8 of the Lease.

SECTION 3

CONSTRUCTION

3.1 Construction of the Expansion Space Improvements. Landlord, through the
Contractor, shall, at Landlord’s sole cost and expense (except as otherwise
expressly set forth in this Work Letter), complete the construction of the
Expansion Space Improvements in a good and workmanlike manner, in accordance
with all Laws and substantially in accordance with the Construction Drawings.

3.2 Building Standard. Tenant acknowledges and agrees that, except as expressly
set forth on the Approved Space Plan, the Expansion Space Improvements shall be
constructed using Building-standard materials designated by Landlord for the
Building. If Tenant wishes to utilize any above-Building-standard materials,
Tenant must request the same within five (5) business days after Landlord
delivers the Construction Drawings to Tenant. Tenant agrees to pay Landlord, as
Excess Costs, the cost for all above-Building-standard materials (in excess of
the cost for the Building-standard materials), and the installation costs
associated with those above-Building-standard materials (in excess of the cost
to install the Building-standard materials), prior to Landlord’s commencement of
construction, and any delay in completion of construction resulting from the use
of such materials will be considered a Tenant Delay. The Expansion Space
Improvements shall be done with such minor variations as Landlord may deem
advisable, so long as such variations will not substantially vary from the
Construction Drawings or materially interfere with the permitted use of the
Expansion Space.

3.3 Limitations of Landlord’s Obligations.

(a) In no event shall the Expansion Space Improvements include (i) any costs of
procuring or installing in the Expansion Space any trade fixtures, equipment,
furniture, furnishings, telephone equipment, cabling for any of the foregoing or
other personal property (“Personal Property”) to be used in the Expansion Space
by Tenant, and the cost of such Personal Property shall be paid by Tenant, or

Exhibit B-2

--------------------------------------------------------------------------------

 

(ii) any costs or expenses of any consultants retained by Tenant with respect to
design, procurement, installation or construction of improvements or
installations, whether real or personal property, for the Expansion Space.

(b) When the Expansion Space is Ready for Occupancy and vacated by the
third-party under the Existing Expansion Space Lease, Landlord shall deliver
possession of the Expansion Space to Tenant, and, Landlord shall have no further
obligation to construct improvements or construct modifications to or changes in
the Expansion Space Improvements, except to complete the Punch List Items
remaining to be completed.

SECTION 4

CHANGE ORDERS; EXCESS COSTS; EXCESS COST ALLOWANCE

4.1 Change Orders; Excess Costs. If Tenant shall request any change, addition or
alteration in the approved Construction Drawings (each, a “Change Order”) or any
change to a prior approved Change Order, Landlord shall promptly give Tenant a
written estimate of (a) the cost of engineering and design services and the
construction contractor services to prepare a Change Order in accordance with
such request, (b) the cost of work to be performed pursuant to such Change Order
(“Excess Costs”), which Excess Costs shall include a construction management fee
payable to Landlord for its coordination and review of the Change Order in an
amount equal to 4% of the hard construction costs of the Change Order, and (c)
the time delay expected because of such requested Change Order. Within five (5)
business days following Tenant’s receipt of the foregoing written estimate,
Tenant shall notify Landlord in writing whether it approves such written
estimate. If Tenant approves such written estimate, Tenant shall, within five
(5) business days thereafter, provide Landlord with a good check made payable to
the order of Landlord in the amount of the Excess Costs, and the foregoing shall
constitute (i) Landlord’s authorization to proceed and (ii) Tenant’s full
payment obligation for such Change Order, unless Tenant requests and approves
any change to the subject Change Order. If such written authorization is not
received by Landlord within such 5-business day period, Landlord shall not be
obligated to prepare the Change Order or perform any work in connection
therewith.

SECTION 5

PUNCH LIST; WARRANTY

5.1 Punch List Items. Within ten (10) business days after the Expansion Space is
Ready for Occupancy, Tenant and Landlord shall (a) make an inspection of the
Expansion Space, and (b) together prepare in writing a “punch list” of errors
(if any) and omissions (if any) in the construction of the Expansion Space
Improvements known to exist (collectively, “Punch List Items”). Upon receipt of
the Punch List Items, Landlord shall promptly correct (or cause the Contractor
to correct) such errors and omissions. The existence of the punch list (and
completion of the Punch List Items thereon) shall not delay the Expansion Space
Delivery Date and shall not affect Tenant’s obligation to occupy the Expansion
Space and to pay Rent in accordance with the provisions of the Lease. Landlord
shall use commercially reasonable efforts to complete Punch List Items as soon
as practicable, but in any event within thirty (30) days after its receipt of
such list from Tenant, except for long lead-time items which Landlord or
Contractor has to re-order.

5.2 Construction Contract Warranty. Landlord shall cause the Contractor to
provide a customary warranty that the Expansion Space Improvements shall be free
from any defects in workmanship and materials for a period of not less than one
(1) year from the date of completion thereof, and to agree to be responsible for
the replacement or repair, without additional charge, of the Expansion Space
Improvements that shall become defective in workmanship or materials within one
(1) year after the Expansion Space Delivery Date. Landlord shall enforce such
warranties.

SECTION 6

TENANT DELAY

6.1 Definition. “Tenant Delay” means any of the following events or occurrences
which delay the Expansion Space from being Ready for Occupancy beyond the
Estimated Expansion Delivery Date:

(a) Tenant’s delay in submitting plans, supplying information, approving plans,
specifications or estimates, giving authorizations or otherwise beyond the
period provided in the Work Letter;

(b) Change Orders in the amounts of delay set forth in the approved Change
Order;

(c) failure to timely pay for Excess Costs;

(d) the performance or completion by Tenant or any person engaged by Tenant of
any work in or about the Expansion Space, which delay continues for more than
one (1) business day after delivery of notice thereof to Tenant;

(e) failure to perform or comply with any obligation or condition binding upon
Tenant pursuant to this Work Letter; or

Exhibit B-3

--------------------------------------------------------------------------------

 

(f) delays in obtaining a certificate of occupancy, temporary certificate of
occupancy, or other appropriate sign-off (each, a “C/O”) permitting occupancy of
any portion of the Expansion Space for the conduct of Tenant’s business by the
local building authority, by reason of Tenant’s failure to complete the
installation of any Personal Property that is required in order to obtain a C/O
for any portion of the Expansion Space, which delay continues for more than one
(1) business day after delivery of notice thereof to Tenant.

6.2 Tenant Delay. If the Expansion Space is delayed from being Ready for
Occupancy beyond the Estimated Expansion Space Delivery Date due to Tenant
Delay, then Tenant shall be responsible for all costs and any expenses
occasioned by such delay, including any costs and expenses attributable to
increases in labor or materials.

SECTION 7

GENERAL PROVISIONS

7.1 Tenant Representative. Tenant has designated Julie Change as its sole
representative with respect to the matters set forth in this Work Letter, who
shall have full authority and responsibility to act on behalf of the Tenant as
required in this Work Letter, until further written notice to Landlord.

7.2 Landlord’s Representative. Landlord has designated Nancy Babb at Colliers
International as its sole representative with respect to the matters set forth
in this Work Letter, who, until further notice to Tenant, shall have full
authority and responsibility to act on behalf of the Landlord as required in
this Work Letter.

7.3 Force and Effect. The terms and conditions of this Work Letter supplement
the Lease (as amended by the Second Amendment) and shall be construed to be a
part of the Lease (as amended by the Second Amendment) and are incorporated in
the Lease (as amended by the Second Amendment). Without limiting the generality
of the foregoing, any default by any party hereunder shall have the same force
and effect as a default under the Lease (as amended by the Second Amendment).
Should any inconsistency arise between this Work Letter and the Lease (as
amended by the Second Amendment) as to the specific matters which are the
subject of this Work Letter, the terms and conditions of this Work Letter shall
control.

[signature page follows]

 

 

Exhibit B-4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Work Letter is executed by the parties as of the Lease
Date specified in the Basic Lease Information.

LANDLORD:

 

DPF JAY OWNER LLC,

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

DPF Jay Partners,

 

 

 

 

 

 

 

 

 

 

 

 

a Delaware general partnership,

its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

DPF Jay JV Owner II LLC,

 

 

 

 

 

 

 

 

 

 

 

 

a Delaware limited liability company,

its managing general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

DCTRT Real Estate Holdco LLC,

 

 

 

 

 

 

 

 

 

 

 

 

a Delaware limited liability company,

its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Dividend Capital Total Realty Operating Partnership LP,

a Delaware limited partnership,

its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Dividend Capital Diversified Property Fund Inc.,

a Maryland corporation,

its general partner

 

By:

 

/s/ Larry Brand

 

Name:

 

Larry Brand

 

Title:

 

VP - Asset Management

 

Date:

 

 

 

 

TENANT:

AMBARELLA CORPORATION,

a Delaware corporation

 

By:

 

/s/ GW Laplante Jr

Name:

 

GW Laplante Jr

Title:

 

CFO

Date:

 

 

 

 

 

Exhibit B-5

--------------------------------------------------------------------------------

 

SCHEDULE 1

Space Plan

 

[g201509041833011201349.jpg]

 

 

 

Schedule 1-1

--------------------------------------------------------------------------------

 

[g201509041833011821350.jpg]

 

 

 

Schedule 1-2

--------------------------------------------------------------------------------

 

EXHIBIT C

Depiction of Exterior Building Façade Signage

 

[g201509041833012601351.jpg]

 

 

 

Exhibit C-1

--------------------------------------------------------------------------------

 

EXHIBIT D

Form of Expansion Space Commencement Letter

Re:

Second Amendment to Lease Agreement dated                            , 2015 (the
“Second Amendment”) between DPF JAY OWNER LLC (“Landlord”) and AMBARELLA
CORPORATION (“Tenant”) for the Expansion Space, the rentable square footage of
which is 11,668, located on the first floor of the building commonly known as
Jay Technology Centre and located at 3101 Jay Street, Santa Clara, California
(the “Building”). Unless otherwise specified, all capitalized terms used herein
shall have the same meanings as in the Second Amendment or, if not defined in
the Second Amendment, in the Lease.

Landlord and Tenant agree that:

To Tenant’s knowledge, Landlord has fully completed all Expansion Space
Improvements required under the terms of the Second Amendment.

Tenant has accepted possession of the Expansion Space. The Expansion Space is
usable by Tenant as intended; Landlord has no further obligation to perform any
Expansion Space Improvements or other construction, and Tenant acknowledges that
both the Building, the Current Premises and the Expansion Space are satisfactory
in all respects.

The Expansion Space Delivery Date is                            , 20    .

The expiration date of the Lease is the last day of May, 2020.

All other terms and conditions of the Lease (as amended by the Second Amendment)
are ratified and acknowledged to be unchanged.

EXECUTED as of                             , 20    .

 

LANDLORD:

 

[INSERT SIGNATURE BLOCK]

 

TENANT:

 

[INSERT SIGNATURE BLOCK]

 

Exhibit D-1